PER CURIAM.
Appellant, Raymond Streams, appeals his conviction and sentence for robbery. We affirm both his conviction and sentence, but reverse the imposition of court costs and remand for further proceedings.
At sentencing, without any prior notice, the trial court imposed court costs of $295 and prosecution costs of $50 on Appellant. The trial judge did not cite to any statutory authority to support such an imposition. Moreover, the written judgment did not reflect that any assessments of costs had been made.
Since the record does not specify the statutory authority for imposing the costs, we strike the costs imposed on Appellant. Sutton v. State, 635 So.2d 1032, 1033 (Fla. 2d DCA 1994); Jackson v. State, 529 So.2d 320, 321 (Fla. 2d DCA 1988). On remand, however, the State may seek reassessment of such costs. Sutton, 635 So.2d at 1033. The statutorily mandated court costs may be sought by providing the proper statutory authority to support the cost assessment. Id. For imposing prosecution costs, which is discretionary, the State must provide Appellant with notice, an opportunity to be heard, and the statutory authority upon which such costs are based. Id.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
GUNTHER, C.J., and GLICKSTEIN and DELL, JJ., concur.